Citation Nr: 1504377	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from January 1975 to September 1983 and June 1985 to December 1985.  The Veteran also had unconfirmed Army Reserve service from September 1983 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

On May 30, 2013, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; he has not indicated that he wanted to claim entitlement to service connection for any other acquired psychiatric disorder.  In addition, the record does not indicate that any other diagnosis is (or may be) related to service.  As such, the Board characterized the issue on appeal as indicated.  

In a July 2013 decision, the Board denied the Veteran's claim for service connection of PTSD.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In October 2014, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Vacatur and Remand with the Court.  By Order dated in October 2014, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  Other than the documents related to the aforementioned actions before the Court, a July 2013 rating decision (as to claims not currently before the Board), and the December 2014 Informal Hearing Presentation, there are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to obtain and consider VA medical records from 2007 and 2008.  In this regard, the Joint Motion points out that the Veteran testified before the undersigned VLJ that he had been diagnosed with PTSD by VA counselors when he received treatment at a VA medical center in 2007 and 2008.  He also testified that he was "still under private psychiatric treatment" and was provided with the opportunity to submit any additional medical evidence, including a statement from his physician as to the Veteran's diagnosis, and why that diagnosis is supported, including any stressor events in service.  The Veteran did not provide any such evidence; private treatment records from 2007 and 2008, which had previously been associated with the claims file, were considered.  The Board notes that a February 2007 VCAA notice response indicates that the Veteran reported that he had no additional information or evidence.  

Nonetheless, as the Joint Motion points out, VA did not obtain or consider additional VA treatment records, subsequent to February 2007, if any.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   As such, this claim must be remanded to the RO so than any VA mental health and/or psychiatric treatment records from 2007 and 2008 can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal since February 2007.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



